Title: [Diary entry: 22 April 1790]
From: Washington, George
To: 

Thursday 22d. About 8 Oclock we left Mr. Thompson’s—halted a while at one Greens distant 11 Miles and dined Harts Tavern in Brookhaven town ship five miles farther. To this place we travelled on what is called the South road described yesterday but the Country through which it passed grew more and more Sandy and barren as we travelled Eastward, so as to become exceedingly poor indeed but a few miles further Eastward the lands took a different complexion we were informed. From Harts we struck across the Island for the No. side, passing the East end of the Brushey Plains and Koram 8 Miles—thence to Setakit 7 Mi. more to the House of a Captn. Roe which is tolerably dect. with obliging people in it. The first five Miles of the Road is too poor to admit Inhabitants or cultivation being a low scrubby Oak, not more than 2 feet high intermixed with small and ill thriven Pines. Within two miles of Koram there are farms but the land is of an indifferent quality much mixed with Sand. Koram contains but few houses. From thence to Setalket the Soil improves, especially as you approach the Sound; but is far from being of the first quality—still a good deal mixed with Sand. The road a cross from the So. to the No. Side is level, except a small part So. of Koram but the hills there are trifling.